Exhibit 10.2

AMENDMENT DATED AUGUST 30, 2005 TO EMPLOYMENT AGREEMENT

     The EMPLOYMENT AGREEMENT dated May 1, 2003 between PALL CORPORATION, a New
York Corporation (the “Company”) and Marcus Wilson (“Executive”) as amended by
AMENDMENT DATED NOVEMBER 19, 2003 TO EMPLOYMENT AGREEMENT (said Employment
Agreement as so amended being hereinafter called the “Agreement”) is hereby
further amended by adding, after §3 (d) of the Agreement, three new subsections
reading and providing as follows:

       “(e)      Severance. In the event that, after the occurrence of a Change
in Control (as defined in the Bonus Plan) the Term of Employment is terminated
by Executive by the giving of notice under §4(c) hereof, Executive shall be
entitled to receive from the Company, as severance pay, a single lump sum cash
payment in an amount equal to the present value, determined as of the date on
which the Term of Employment ends as specified in Executive’s termination
notice, of (i) the Base Salary that would have been paid to Executive during or
with respect to the 24-month period following the end of the Term of Employment
if Base Salary had continued to be payable to Executive during or with respect
to such period at the same annual rate at which Executive’s Base Salary was
payable immediately prior to the end of the Term of Employment (the “Base Salary
Severance Component”) and (ii) an amount (the “Bonus Severance Component”) equal
to the Base Salary Severance Component multiplied by Executive’s Target Bonus
Percentage under §3 (b) of the Agreement as in effect on the date on which the
Term of Employment ends as specified in Executive’s termination notice. In
determining such present value, it shall be assumed (i) that the Base Salary
Severance Component is payable in equal periodic installments, at the same times
that Executive’s Base Salary would have been payable if the Term of Employment
had not ended and (ii) that Bonus Severance Component of the severance pay,
provided for in clause “(ii)” of the preceding sentence, is payable in two equal
installments, at the end of the 12th month and the 24th month of such 24-month
period. In determining such present value, the discount rate to be used

 



--------------------------------------------------------------------------------





 

shall be equal to the yield to maturity on the issue of two-year U.S. Treasury
Notes most recently offered by the U.S. Treasury Department for sale to the
public prior to the date on which the Term of Employment ends. The severance
payment provided for herein shall be made within 20 days after the end of the
Term of Employment to Executive (or if Executive has died, to “Executive’s
Successor” as defined in §3(f) below).

     (f)      Delay in Payment. Notwithstanding any provision in this Agreement
to the contrary, any payment otherwise required to be made hereunder to
Executive at any date as a result of the termination of the Term of Employment
shall be delayed for such period of time as may be necessary to meet the
requirements of section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986 as
amended (the “Code”). On the earliest date on which such payments can be made
without violating the requirements of section 409A(a)(2)(B)(i) of the Code (the
“Delayed Payment Date”), there shall be paid to Executive (or if Executive has
died, to “Executive’s Successor” as the quoted term is defined below), in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, plus interest thereon at the Delayed
Payment Interest Rate (as defined below) computed from the date on which each
such delayed payment otherwise would have been made to Executive until the
Delayed Payment Date. For purposes of the foregoing: (i) “Executive’s Successor”
shall mean such payee or payees as Executive shall at any time (whether during
or after the Term of Employment) designate by written notice to the Company or
in his last will and testament or, if no such designation is made, then to the
legal representatives of Executive’s estate, and (ii) the “Delayed Payment
Interest Rate” shall mean the national average annual rate of interest payable
on jumbo six-month bank certificates of deposit, as quoted in the business
section of the most recently published Sunday edition of the New York Times
preceding the date on which the Term of Employment ends.

           (g)     Section 4999 Excise Tax. If any payments to Executive,
whether under this Agreement or otherwise, would be subject to excise tax under
section

-2-

--------------------------------------------------------------------------------





  4999 of the Code, then payments hereunder shall be reduced or deferred to the
extent required (and only to the extent required) to avoid the application of
section 4999; provided, however, that no such reduction or deferral shall be
made unless as a result thereof Executive’s after-tax economic position (taking
into account not only payments under this Agreement and the taxes thereon, but
also the taxes that would otherwise be imposed on any payments to which
Executive is otherwise entitled) would be improved. In making the determination
whether Executive’s after-tax economic position would be so improved, the
judgment of a certified public accountant or attorney chosen by Executive shall
be final. In the event of a reduction or deferral of payments pursuant to this
paragraph, Executive shall be entitled to specify which payments shall be
reduced or deferred.”

Words and terms used herein with initial capital letters and not defined herein
are used herein as defined in the Agreement.

This Amendment is effective on and as of the date first set forth above and the
Agreement, as amended hereby, shall continue in full force and effect in
accordance with its terms.

IN WITNESS WHEREOF the parties hereto have executed this Amendment as of the
date first above written.

  PALL CORPORATION       By: ________________________        Eric Krasnoff,  
     Chief Executive Officer           EXECUTIVE      
____________________________        Marcus Wilson

-3-

--------------------------------------------------------------------------------